Exhibit 10.32

 

Agreement to Protect Corporate Property

 

In consideration of my employment with The J. Jill Group, Inc. (“J. Jill”), I
agree to the following:

 

1.               Confidential Information. While employed by J. Jill and /or one
or more of its subsidiaries (J. Jill and such subsidiaries referred to
collectively as the “Company”) and thereafter, I will not, directly or
indirectly, use any Confidential Information other than pursuant to my
employment by and for the benefit of the Company, or disclose any Confidential
Information (i) to anyone outside of the Company other than to the Company’s
professional advisors on a need to know basis, (ii) to employees of the Company
other than on a need to know basis, or (iii) as required by law or court order.
For purposes of this Agreement “Confidential Information” includes but is not
limited to all information that relates to the Company’s past, present and
future businesses, products, technologies, customers, vendors, distribution
methods, databases, computer systems, employees (including information about
salaries, benefits and other information personal to employees), hiring and
training practices, operations and marketing strategies and all trade secrets,
proprietary information, know-how, data, designs, patterns, specifications,
processes, financial or business records, business or financial plans, personnel
records, marketing materials, customer lists or other customer or prospective
customer information and other technical or business information (and any
tangible evidence, record or representation thereof), whether conceived,
developed or otherwise made by me or any employee of the Company or received by
the Company from an outside source, which is in the possession of the Company,
which in any way relates to the past, present or future business of the Company,
which is maintained in confidence by the Company, or which might be of use to
competitors or harmful to the Company or its customers, if disclosed.
“Confidential Information” does not include information that the Company has
voluntarily disclosed to the public without restriction, which has otherwise
lawfully entered the public domain without my participation or fault, or which
is otherwise generally known by persons of comparable experience in the women’s
retail apparel industry.

 

2.               Ownership of Corporate Property. All equipment, documents,
information and other property that I receive or develop in the course of my
employment by the Company, and all Confidential Information (as defined in
Section 1) and Intellectual Property (as defined in Section 3), will be and
remain the sole property of the Company. The products of all of my efforts in
the course of my employment belong exclusively to the Company and I will not
retain any rights in any such work product. I agree to return all property and
information immediately and without keeping any copies when my employment
terminates for any reason. This section does not restrict my use of the general
knowledge that I acquire through the course of my employment by the Company so
long as such knowledge does not constitute Confidential Information or
Intellectual Property.

 

3.               Assignment of Intellectual Property. I assign, and agree to
assign, to the Company all my right, title and interest throughout the world in
and to all Intellectual Property and to anything tangible that evidences,
incorporates, constitutes, represents or records any Intellectual Property. I
agree that all Intellectual Property will constitute works made for hire under
copyright laws of the United States. I assign, and agree to assign, to the
Company all copyrights, patents and other proprietary rights I may have in any
Intellectual Property, together with the right to file for and/or own wholly
without restriction United States and foreign patents, trademarks, and
copyrights. I waive, and agree to waive, all moral rights or proprietary rights
in or to any Intellectual Property and, to the extent that such rights may not
be waived, agree not to assert such rights against the Company or its licensees,
successors or assigns. For purposes of this Agreement “Intellectual Property”
includes but is not limited to: (i) all Confidential Information and (ii) all
other business ideas and methods, store concepts, inventions, innovations,
developments, graphic designs (including, for example, catalog designs, in-store
signage and posters), web site designs, patterns, specifications, procedures or
processes, market research, databases, works of authorship, products, and other
works of creative authorship, or parts thereof conceived, developed or otherwise
made by me, alone or jointly with others and in any way relating to the
Company’s past, present or proposed products, programs or services or to tasks
assigned to me during the course of my employment, whether or not patentable or
subject to copyright protection and whether or not reduced to tangible form or
reduced to practice during the period of my employment with the Company, whether
or not made during my regular working hours, whether or not made on the
Company’s premises, and whether or not disclosed by me to the Company.

 

4.               Certification of Information and Property. I hereby certify
Exhibit A sets forth any and all confidential information and intellectual
property that I claim as my own or otherwise intend to exclude from this
Agreement because it was developed by me prior to the date of this Agreement. I
understand that after execution of this Agreement I will have no right to
exclude confidential information or intellectual property from this Agreement.

 

5.               Non-Competition. During my employment with the Company and (A)
for a period of one year after termination of my employment with the Company if
my employment is terminated by me for any reason or by the Company for

 

1

--------------------------------------------------------------------------------


 

Cause (as defined below), or (B) for the Severance Pay Period (as defined
below), if any, if my employment is terminated by the Company for any reason
other than for Cause, I will not, on my own behalf, or as owner, manager,
stockholder (except as a holder of not more than five percent of the stock of a
publicly held company), consultant, independent contractor, director, officer,
or employee of any specialty retailer or specialty catalog company (regardless
of its form of organization and including a division of an organization if the
division is operating a specialty retail or catalog business) participate,
directly or indirectly, in any capacity, in any business activity that targets
the same or similar customer demographics as and is in competition with the
Company. (For example, the restrictions set forth in the previous sentence would
restrict you from working for (i) a specialty retailer or specialty catalog
company that targets the same or similar customer demographics as and is in
competition with the Company, (ii) a division of a specialty retailer or
specialty catalog company if that division targets the same or similar customer
demographics as and is in competition with the Company, even though other
divisions of the specialty retailer or specialty catalog company do not target
the same or similar customer demographics as and are not in competition with the
Company, or (iii) a division of a general retailer, such as a department store,
if the division is engaged in a specialty retail or specialty catalog business
that targets the same or similar customer demographics as and is in competition
with the Company. They would not restrict you from working for (i) a specialty
retailer or specialty catalog company that does not target the same or similar
customer demographics as and is not in competition with the Company, (ii) a
division of a specialty retailer or specialty catalog company if that division
does not target the same or similar customer demographics as and is not in
competition with the Company, even though other divisions of the specialty
retailer or specialty catalog company do target the same or similar customer
demographics as and are in competition with the Company, or (iii) a general
retailer, such as a department store, as long as you are not working for a
division of that general retailer that is engaged in a specialty retail or
specialty catalog business that targets the same or similar customer
demographics as and is in competition with the Company.) The restrictions in
this Section 5 extend to all geographic areas in which the Company conducts
business. The restriction set forth in subsection (A) of this Section 5 will not
apply to any termination of my employment with the Company that occurs following
the second anniversary of my employment start date. For purposes of this
Agreement, “Cause” means (i) any act or omission to act by me which has a
material and adverse effect on the Company’s business or on my ability to
perform services for the Company, or (ii) any material misconduct or material
neglect of my duties in connection with the business or affairs of the Company;
and the “Severance Pay Period” means any period during or with respect to which
I am receiving severance payments from the Company at a rate per month at least
equal to my base salary rate per month immediately prior to my termination. If I
receive a lump sum severance payment or severance payments that are not
specifically tied to my base salary, the Severance Pay Period will be a number
of months calculated by dividing the aggregate severance payments to be made to
me by my monthly base salary immediately before the termination of my
employment, rounded up or down to the nearest whole number. The Company’s rights
under this Section 5 may not be assigned by the Company without my consent,
except to any direct or indirect subsidiary of any entity affiliated with J.
Jill.

 

6.               Non-Solicitation. During my employment with the Company and for
a period of one year after the termination of my employment with the Company for
any reason, I will not directly or indirectly (i) solicit, attempt to hire, or
hire any present or future employee of the Company (or any person who may have
been employed by the Company during the last year of the term of my employment
with the Company), or assist in such hiring by any other person or business
entity or encourage, induce or attempt to induce any such employee to terminate
his or her employment with the Company or (ii) affect to the Company’s detriment
any relationship of the Company with any customer, supplier or employee of the
Company, or cause any customer or supplier to refrain from entrusting additional
business to the Company or any affiliate. For example, with respect to (i)
above, I will not inform any such employee of a job opportunity with me or any
other company, or suggest that any person or entity contact any such employee to
discuss or mention such a job opportunity.

 

7.               Miscellaneous.

 

•                  This Agreement contains the entire and only agreement between
the Company and me with respect to its subject matter, superseding any previous
oral or written communications, representations, understandings, or agreements
with the Company concerning such subject matter. The foregoing notwithstanding,
this Agreement will neither supersede, nor affect any of my obligations under,
the Agreements (if any) listed on Exhibit B. Nothing in this Agreement in any
way affects my obligations under The J. Jill Group, Inc. Code of Business
Conduct and Ethics. This Agreement may not be amended, in whole or in part,
except by an instrument in writing signed by the Company and me.

 

•                  My obligations under this Agreement will survive the
termination of my employment with the Company regardless of the manner of or
reasons for such termination, and regardless of whether such termination
constitutes a breach of any other agreement I may have with the Company.

 

•                  If any provision of this Agreement will be determined to be
unenforceable by any court of competent jurisdiction by reason of its extending
for too great a period of time or over too large a geographic area or over too
great a range of

 

2

--------------------------------------------------------------------------------


 

activities, it will be interpreted to extend only over the maximum period of
time, geographic area or range of activities as to which it may be enforceable.
Any invalid, illegal or unenforceable provision of this Agreement will be
severable, and after any such severance, all other provisions hereof will remain
in full force and effect.

 

•                  In the event the Company has reason to believe this Agreement
has or may be breached, I acknowledge and consent that this Agreement may be
disclosed to my then current or prospective employer without risk or liability
to the Company. I acknowledge and agree that violation of this Agreement by me
would cause irreparable harm to the Company not adequately compensable by money
damages alone, and I therefore agree that, in addition to all other remedies
available to the Company at law, in equity or otherwise, the Company will be
entitled to injunctive relief to prevent an actual or threatened violation of
this Agreement and to enforce the provisions hereof, without showing or proving
any actual damage to the Company or posting any bond in connection therewith.

 

•                  Except with respect to Section 5 above, this Agreement may be
assigned by the Company without my consent.

 

•                  This Agreement becomes effective as of the first date of my
employment with the Company.

 

•                  This Agreement will be governed by, and construed and
enforced in accordance with, the laws of The Commonwealth of Massachusetts,
without regard to its principles of conflict of laws. I consent to the personal
jurisdiction and venue of Massachusetts state and federal courts.

 

I have carefully read this Agreement, I understand it and I agree to all of its
terms. I acknowledge that I have been given a copy of this Agreement.

 

Signature:

/s/ John Fiske

 

 

Name:  John Fiske

 

Date:

2/8/05

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 


EXCLUDED CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 


EXCLUDED AGREEMENTS

 

5

--------------------------------------------------------------------------------